McGrath, J.
Defendant was indebted to the Standard Gig Saddle Co. That company assigned the account to plaintiffs, who, on June 24, 1891, notified defendant of the assignment.' On July 13, 1891, A. commenced suit against plaintiffs’ assignor,, and garnished defendant. No summons to show cause was issued in that proceeding, but, notwithstanding, defendant paid over the amount. It is conceded that the garnishment proceedings are invalid, but .it is insisted that, in view of other acts of the assignor and assignees after notice of the assignment, defendant was in doubt as to the fact of assignment, and that plaintiffs were bound to dispel that doubt; otherwise they were estopped.
The proceedings in garnishment being absolutely void, it was immaterial whether notice of the assignment had or had not been given. If a garnishee wrongfully assumes to be the debtor of the principal defendant, the proceeding will not protect him against his true creditor. Mental confusion as to the ownership of the claim did not justify defendant in paying over the money in a void proceeding. Hebel v. Insurance Co., 33 Mich. 400; Hirth v. Pfeifle, 42 Id. 31; Tabor v. Van Vranken, 39 Id. 793; Hosley v. Scott, 59 Id. 420; Hitchcock v. Miller, 48 Id. 603.
The judgment is affirmed, with costs to plaintiffs.
Hooker, C. J., Long and Grant, JJ., concurred. Montgomery, J., did not sit.